                                                                                                          Case 8:19-bk-12516-TA      Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42     Desc
                                                                                                                                      Main Document    Page 1 of 29



                                                                                                            1 Christopher R. Dryden, Esq. (SBN 234476)
                                                                                                              R. Michael Ghilezan, Esq. (SBN 282340)
                                                                                                            2 GLOBAL LEGAL LAW FIRM
                                                                                                              380 Stevens Avenue, Suite 311
                                                                                                            3 Solana Beach, California 92075
                                                                                                              Tel.: (888) 846-8901
                                                                                                            4 Fax: (888) 846-8902
                                                                                                              Email: mghilezan@attorneygl.com
                                                                                                            5
                                                                                                              Attorneys for Creditors WILLIAM HARTER,
                                                                                                            6 MONICA HARTER, and HELP THE ONE, INC.

                                                                                                            7

                                                                                                            8                         UNITED STATES BANKRUPTCY COURT

                                                                                                            9           CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                                                                                           10 In re                                       )   Case No. 8:19-bk-12516-TA
                                                                                                                                                          )
                                                                                                           11 ULTIMATE BRANDS, INC.,                      )   Chapter 7
                                                                                                                                                          )
                                                                                                           12                                             )
GLOBAL LEGAL LAW FIRM




                                                                                                                           Debtor.                        )
                                                                                                                                                              (AMENDED) CREDITORS' MOTION
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13                                             )   REQUESTING IMPOSITION OF
                                                                                                                                                          )   MONETARY SANCTIONS
                                                                                         (888) 846-8901




                                                                                                           14                                             )   PURSUANT TO FRBP 9011
                                                                                                                                                          )
                                                                                                           15                                             )   Date: February 11, 2020
                                                                                                                                                          )   Time: 11:00 a.m.
                                                                                                           16                                             )
                                                                                                                                                          )   Courtroom: 5B
                                                                                                           17                                             )   Address: 411 w. Fourth Street
                                                                                                                                                          )            Santa Ana, CA 92701
                                                                                                           18                                             )

                                                                                                           19

                                                                                                           20

                                                                                                           21

                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28

                                                                                                                                                         1
                                                                                                                 CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA                    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42                                                Desc
                                                                                                                                                    Main Document    Page 2 of 29



                                                                                                            1

                                                                                                            2                                                             Table of Contents
                                                                                                            3 I.        SUMMARY OF ARGUMENT. ............................................................................................ 2
                                                                                                            4
                                                                                                              II. STATEMENT OF FACTS REGARDING THE NOVEMBER 5, 2019 HEARING
                                                                                                            5 CONCERNING THE CASH COLLATERAL AGREEMENT MOTION. .............................. 5

                                                                                                            6
                                                                                                              III. STATEMENT OF FACTS REGARDING MEET AND CONFER EFFORTS
                                                                                                            7 CONCERNING THE PROPOSED ORDER, AND MR. MANG'S LODGING OF THE

                                                                                                            8 LODGED ORDER. ....................................................................................................................... 10

                                                                                                            9 IV. THE LODGED ORDER SHOULD NOT HAVE BEEN LODGED WITH THE COURT
                                                                                                           10 BECAUSE IT INCLUDED FINDINGS THAT THE COURT DID NOT MAKE AT THE
                                                                                                              NOVEMBER 5, 2019 HEARING, AND OMITTED FINDINGS THAT THE COURT MADE
                                                                                                           11 AT THE NOVEMBER 5, 2019 HEARING. ............................................................................... 16

                                                                                                           12
GLOBAL LEGAL LAW FIRM




                                                                                                              V. THE CREDITORS' PROPOSED ORDER RESOLVES THE FOREGOING
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 DEFICIENCIES WITH THE LODGED ORDER, AND INCLUDES ADDITIONAL
                                                                                         (888) 846-8901




                                                                                                           14 APPROPRIATE FINDINGS RELATED TO THE GRANTING OF THE CASH
                                                                                                              COLLATERAL AGREEMENT MOTION................................................................................ 20
                                                                                                           15

                                                                                                           16 VI.    THE COURT SHOULD, PURSUANT TO FRBP 9011, IMPOSE MONETARY
                                                                                                              SANCTIONS AGAINST MR. MANG AND HIS FIRM JOINTLY, AND MR. BANNER AND
                                                                                                           17 HIS FIRM JOINTLY, IN THE AMOUNT OF $6,300.00 RELATED TO THE LODGING OF

                                                                                                           18 THE LODGED ORDER PURSUANT TO FRBP 9011. ............................................................ 22

                                                                                                           19
                                                                                                                   1.  Sanctions Should Be Imposed Against Mr. Banner And Greenberg Glusker Fields
                                                                                                           20      Claman & Machtinger LLP Jointly For His Conduct With Respect To The Proposed Order.
                                                                                                                       ............................................................................................................................................. 23
                                                                                                           21
                                                                                                                   2.   Sanctions Should Be Imposed Against Mr. Mang And Marshack Hays LLP Jointly For
                                                                                                           22      His Conduct With Respect To The Proposed Order, And For Filing The Lodged Order. . 25
                                                                                                           23
                                                                                                                VII.       CONCLUSION. ................................................................................................................. 28
                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28

                                                                                                                                                                                          i
                                                                                                                     CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA       Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42       Desc
                                                                                                                                       Main Document    Page 3 of 29



                                                                                                            1 TO        THE    HONORABLE          THEODOR        C.   ALBERT,      UNITED      STATES
                                                                                                            2 BANKRUPTCY COURT JUDGE, THE OFFICE OF THE UNITED STATES

                                                                                                            3 TRUSTEE, AND ALL INTERESTED PARTIES:

                                                                                                            4           Creditors William Harter, Monica Harter, and Help the One, Inc., creditors in
                                                                                                            5 the above-captioned Chapter 7 case (hereinafter collectively, the "Creditors"), hereby

                                                                                                            6 submit this motion requesting that the Court impose monetary sanctions in the amount

                                                                                                            7 of $6,300.00 pursuant to Federal Rules of Bankruptcy Procedure (the "FRBP") 9011

                                                                                                            8 against Mr. Tinho Mang, counsel for Mr. Richard A. Marshack in his capacity as

                                                                                                            9 Chapter 7 Trustee (hereinafter, the “Trustee”) of the Bankruptcy Estate (the “Estate”)
                                                                                                           10 of Ultimate Brands Inc. (hereinafter, the “Debtor”), and his firm, Marshack Hays LLP,

                                                                                                           11 jointly; and Mr. Keith P. Banner, counsel for 660 BVD, LLC ("BVD"), and his firm,

                                                                                                           12 Greenberg Glusker Fields Claman & Machtinger LLP, jointly.
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13
                                                                                                                I.      SUMMARY OF ARGUMENT.
                                                                                         (888) 846-8901




                                                                                                           14           The basis for the instant motion is Mr. Mang's lodging of the Order Granting
                                                                                                           15 Motion to Approve Cash Collateral Agreement, Compromise, and Post-Petition

                                                                                                           16 Financing, which the Trustee lodged with the Court on November 19, 2019 (the

                                                                                                           17 "Lodged Order") (Doc 236). A copy of the Lodged Order is attached hereto as Exhibit

                                                                                                           18 4 pursuant to LBR 9021-1(b)(3)(B).

                                                                                                           19           The subject of the Lodged Order is the Trustee's Motion to Approve Cash
                                                                                                           20 Collateral Agreement, Compromise, and Post-Petition Financing (the "Cash

                                                                                                           21 Collateral Agreement Motion") (Doc 173).

                                                                                                           22           The Cash Collateral Agreement Motion was heard, and granted, on November
                                                                                                           23 5, 2019, although the Cash Collateral Agreement Motion was not granted in its

                                                                                                           24 entirety, and the stipulation that is the subject of the Cash Collateral Agreement

                                                                                                           25 Motion (the "Stipulation") was not approved in its entirety. Thereafter, Mr. Mang

                                                                                                           26 circulated a proposed order granting the Cash Collateral Agreement Motion.

                                                                                                           27 However, that proposed order included findings that the Court did not made at the

                                                                                                           28 November 5, 2019 hearing (including that the Cash Collateral Agreement Motion was

                                                                                                                                                            2
                                                                                                                     CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA   Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42       Desc
                                                                                                                                   Main Document    Page 4 of 29



                                                                                                            1 granted in its entirety, and that the Stipulation was approved in its entirety), and

                                                                                                            2 omitted findings that the Court made at the November 5, 2019 hearing. Counsel for

                                                                                                            3 Creditors, Joshua J. Herndon, brought both of those matters to Mr. Mang's attention

                                                                                                            4 while also proposing to Mr. Mang a revised order that included the findings that the

                                                                                                            5 Court made at the November 5, 2019 hearing. However, rather than lodging Mr.

                                                                                                            6 Herndon's revised order with the Court, Mr. Mang instead solicited Mr. Banner to

                                                                                                            7 ascertain whether he was agreeable to Mr. Herndon's proposed draft. Mr. Mang

                                                                                                            8 insisted on soliciting Mr. Banner's to ascertain whether he was agreeable to Mr.

                                                                                                            9 Herndon's proposed draft even after Mr. Herndon informed Mr. Mang that his revised
                                                                                                           10 order correctly reflected the findings the Court made at the November 5, 2019 hearing,

                                                                                                           11 regardless of whomever approves or disapproves of them.

                                                                                                           12        Thereafter, Mr. Banner informed Mr. Mang that he was not agreeable to Mr.
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 Herndon's revised draft, and he implored Mr. Mang to lodge his proposed order with
                                                                                         (888) 846-8901




                                                                                                           14 the Court. However, that conduct by Mr. Banner was improper because, as a result of

                                                                                                           15 him appearing on BVD's behalf at the November 5, 2019, he knew that Mr. Mang's

                                                                                                           16 proposed order included findings that the Court did not made at the November 5, 2019

                                                                                                           17 hearing, and omitted findings that the Court made at the November 5, 2019 hearing.

                                                                                                           18        Thereafter, Mr. Mang acquiesced to Mr. Banner's demands, and lodged his
                                                                                                           19 proposed order with the Court, even though Mr. Mang should have known that what

                                                                                                           20 Mr. Banner was demanding did not correctly reflect the material findings the Court

                                                                                                           21 made at the November 5, 2019 hearing.

                                                                                                           22        Mr. Mang's conduct in lodging his proposed order is even more egregious given
                                                                                                           23 that he did so even after Mr. Herndon emphasized to him that it would be improper

                                                                                                           24 for Mr. Mang to lodge that proposed order because it did not include all the material

                                                                                                           25 findings that the Court made when it granted the Cash Collateral Agreement Motion.

                                                                                                           26        Moreover, Mr. Mang insisted on lodging an order with the Court even though
                                                                                                           27 he had requested, but had not received, the transcript from the November 5, 2019

                                                                                                           28 when he lodged the order. Mr. Mang also insisted on lodging an order even though

                                                                                                                                                        3
                                                                                                                 CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42         Desc
                                                                                                                                    Main Document    Page 5 of 29



                                                                                                            1 Mr. Herndon and counsel for other creditors of the Estate suggested that Mr. Mang

                                                                                                            2 wait to submit his proposed order until after he had received and distributed the

                                                                                                            3 transcript. It was wrong for Mr. Mang to proceed in that manner because he should

                                                                                                            4 have reviewed the Transcript before submitting a proposed order, which would have

                                                                                                            5 informed him that (1) it would have been improper to lodge his proposed order, and

                                                                                                            6 (2) that it would have been proper to lodge Mr. Herndon's revised order instead.

                                                                                                            7        Finally, and related to the foregoing circumstance concerning the Transcript,
                                                                                                            8 Mr. Mang has attempted to convince the Court that the Transcript informed his

                                                                                                            9 decision to lodge the Proposed Order. However, Mr. Mang failed to inform the Court
                                                                                                           10 that, as established by Mr. Mang's own email correspondence as explained further

                                                                                                           11 below, he decided to lodge the Proposed Order before he even received the Transcript.

                                                                                                           12        Monetary sanctions pursuant to FRBP 9011 are proper against Mr. Banner and
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 his firm jointly for (1) instructing Mr. Mang to lodge an order with the Court that he
                                                                                         (888) 846-8901




                                                                                                           14 knew included findings that the Court did not made at the November 5, 2019 hearing,

                                                                                                           15 and omitted findings that the Court made at the November 5, 2019 hearing, and (2)

                                                                                                           16 signing off on that order when Trustee's counsel indicated that it would be lodged

                                                                                                           17 with the Court. By engaging in that conduct, Mr. Banner knew that the allegations

                                                                                                           18 and other factual contentions in the Proposed Order did not have evidentiary support;

                                                                                                           19 and that the allegations and other factual contentions in the Proposed Order were not

                                                                                                           20 likely to have evidentiary support after a reasonable opportunity for further

                                                                                                           21 investigation or discovery. Mr. Banner also engaged in that conduct to cause

                                                                                                           22 unnecessary delay, or needless increase in the cost of litigation to Creditors.

                                                                                                           23        Monetary sanctions pursuant to FRBP 9011 are proper against Mr. Mang and
                                                                                                           24 his firm jointly for lodging an order with the court that included findings that the Court

                                                                                                           25 did not made at the November 5, 2019 hearing, and omitted findings that the Court

                                                                                                           26 made at the November 5, 2019 hearing. Mr. Mang engaged in that conduct even

                                                                                                           27 though he was put on notice that the order he proposed lodging with the Court

                                                                                                           28 included findings that the Court did not made at the November 5, 2019 hearing, and

                                                                                                                                                           4
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA        Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42         Desc
                                                                                                                                        Main Document    Page 6 of 29



                                                                                                            1 omitted findings that the Court made at the November 5, 2019 hearing. At the time

                                                                                                            2 Mr. Mang presented the Lodged Order to the Court, he could not have possibly

                                                                                                            3 believed that the allegations and other factual contentions in the Proposed Order had

                                                                                                            4 evidentiary support; or that the allegations and other factual contentions in the

                                                                                                            5 Proposed Order were likely to have evidentiary support after a reasonable opportunity

                                                                                                            6 for further investigation or discovery.

                                                                                                            7
                                                                                                                II.      STATEMENT OF FACTS REGARDING THE NOVEMBER 5, 2019
                                                                                                            8 HEARING CONCERNING THE CASH COLLATERAL AGREEMENT
                                                                                                                MOTION.
                                                                                                            9
                                                                                                                         The Court heard oral argument on the Cash Collateral Agreement Motion on
                                                                                                           10
                                                                                                                November 5, 2019. At the November 5, 2019 hearing, counsel for Creditors, Mr.
                                                                                                           11
                                                                                                                Joshua J. Herndon, stated that it was Creditors' position that the relief the Trustee was
                                                                                                           12
GLOBAL LEGAL LAW FIRM




                                                                                                                requesting in the Cash Collateral Agreement Motion assumed the validity of a
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13
                                                                                                                purported pre-petition assignment (the "Purported Assignment") of the assets (the
                                                                                         (888) 846-8901




                                                                                                           14
                                                                                                                "Assets") of non-debtor, Ultimate Franchises, Inc. (hereinafter, "UFI"):
                                                                                                           15
                                                                                                                         "MR. HERNDON: Your Honor, respectfully, we believe that the Trustee
                                                                                                           16
                                                                                                                         is putting the cart before the horse with respect to the relief that he’s
                                                                                                           17            requesting. Because the relief that he’s requesting assumes the validity
                                                                                                           18
                                                                                                                         of the purported prepetition assignment of Ultimate Franchises or UFI’s
                                                                                                                         assets to Ultimate Brand on the eve of the bankruptcy. And we don’t
                                                                                                           19            believe that that conveyance was proper for several reasons." (See
                                                                                                           20
                                                                                                                         Transcript of the November 5, 2019 hearing (the "Transcript"), a copy of
                                                                                                                         which is attached hereto as Exhibit 6, at page 2:11-18.)
                                                                                                           21
                                                                                                                         In response, the Court clarified that it would not determine title to the Assets in
                                                                                                           22
                                                                                                                the Cash Collateral Agreement Motion:
                                                                                                           23
                                                                                                                         "THE COURT: The Court is not going to determine title in this
                                                                                                           24            motion. That’s very clear. And if that wasn’t clear, let me make it
                                                                                                           25            clearer now. This is not a declaratory relief adversary proceeding in
                                                                                                                         which somebody has asked for a Rule 56 order. This is simply a
                                                                                                           26            compromise proposed by the Trustee with respect, I guess, to one of
                                                                                                                         potentially several claimants. That’s it. So you could, for practical
                                                                                                           27
                                                                                                                         purposes say, this is a motion regarding a compromise over the Trustee’s
                                                                                                           28            rights to the Brooklyn Bridge. That’s about as far as you’re going to get

                                                                                                                                                              5
                                                                                                                      CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA     Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42         Desc
                                                                                                                                     Main Document    Page 7 of 29



                                                                                                            1         with respect to determination of what are the underlying rights. Does that
                                                                                                                      help you frame the argument?" (Emphasis added.) (See Transcript at
                                                                                                            2
                                                                                                                      page 2:24 to 3:11.)
                                                                                                            3
                                                                                                                      In response, Mr. Herndon reiterated that Creditors were concerned that the
                                                                                                            4
                                                                                                                practical effect of granting the Cash Collateral Agreement Motion could be to deem
                                                                                                            5
                                                                                                                the Purported Assignment valid, which the Court emphasized was not the case:
                                                                                                            6
                                                                                                                      "MR. HERNDON: I think so, your Honor. I mean, I just want to be clear
                                                                                                            7         that the concern is that the practical effect of granting the Trustee’s
                                                                                                            8         motions could be to, I guess, deem valid this conveyance of the asset."

                                                                                                            9         "THE COURT: Not going to happen. The Court is specifically
                                                                                                                      disclaiming any of that. I recognized from day one that that’s a disputed
                                                                                                           10
                                                                                                                      one. The Court is in no position, nor is it inclined to give a summary
                                                                                                           11         order clarifying title." (Emphasis added.)" (Emphasis added.) (See
                                                                                                                      Transcript at page 3:12-20.)
                                                                                                           12
GLOBAL LEGAL LAW FIRM




                                                                                                                      The Court also further clarified its understanding of the scope of the Cash
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13
                                                                                                                Collateral Agreement Motion:
                                                                                         (888) 846-8901




                                                                                                           14
                                                                                                                      "Now I -- don’t get me wrong. It’s not that I’m antagonistic to your
                                                                                                           15
                                                                                                                      position, but from the standpoint of the Trustee, he says there’s nothing
                                                                                                           16         I can do other than filing a no-asset report today. There’s nothing I can
                                                                                                                      do except play ball with this major secured creditor. And by the way,
                                                                                                           17         yeah, litigation would be a way to get their attention, but there’s no
                                                                                                           18         money here to finance litigation. So, your client and the other objectors
                                                                                                                      would have a much more receptive audience if you were talking about
                                                                                                           19         money, i.e., yeah, give us a war chest to fight with the gorilla, then maybe
                                                                                                                      we have something we can talk about. But, otherwise, what’s the Trustee
                                                                                                           20
                                                                                                                      going to do? He’s either got to fold his flag right now or go to the next
                                                                                                           21         step.(See Transcript at page 4:19 to 5:6.)
                                                                                                           22         The Court and Mr. Herndon subsequently had the following exchange
                                                                                                           23 concerning the Court's understanding of the Trustee's reasons for filing the Cash

                                                                                                           24 Collateral Agreement Motion and its rationale for granting the Cash Collateral

                                                                                                           25 Agreement Motion; and the Creditors' concerns related to, and contemplated actions

                                                                                                           26 regarding, the Purported Assignment:

                                                                                                           27         "THE COURT: The Trustee is saying, Judge, this is my only path out of
                                                                                                                      the wilderness. I don’t think I have much to bargain with anyway, so let
                                                                                                           28         me do this deal. So unless somebody can point to something that is a true
                                                                                                                      prejudice to your position, why would I say, no?
                                                                                                                                                           6
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42        Desc
                                                                                                                                    Main Document    Page 8 of 29



                                                                                                            1
                                                                                                                      MR. HERNDON: And, in fact, there may not be a true prejudice if the
                                                                                                            2         Trustee’s motions are granted, if my clients are still able to take action
                                                                                                                      with respect to the purported prepetition assignment. If they would still
                                                                                                            3         be able to act -- I mean, they’ve considered the possibility –
                                                                                                            4         THE COURT: No adjudication is offered nor intended to the Brooklyn
                                                                                                                      Bridge. So, I guess –
                                                                                                            5
                                                                                                                      MR. HERNDON: Very well, your Honor.
                                                                                                            6
                                                                                                                      THE COURT: -- BVD, whatever their name is, 660 BVD? Yeah. They
                                                                                                            7         must reckon that proceeding further is probably buying a lawsuit with
                                                                                                                      your folks.
                                                                                                            8
                                                                                                                      MR. HERNDON: I -- frankly, your Honor, I think there’s a really good
                                                                                                            9         chance of that.
                                                                                                           10         THE COURT: I’m sure there is.
                                                                                                           11         MR. HERNDON: And, by the way, I appreciate you giving me the time.
                                                                                                                      I don’t want to drone on and on. I just –
                                                                                                           12
GLOBAL LEGAL LAW FIRM




                                                                                                                      THE COURT: Do not -- no.
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13
                                                                                                                      MR. HERNDON: -- am advocating for them –
                                                                                         (888) 846-8901




                                                                                                           14
                                                                                                                      THE COURT: I want zealous advocacy, and yours is among those.
                                                                                                           15
                                                                                                                      MR. HERNDON: I want to make sure –
                                                                                                           16
                                                                                                                      THE COURT: So, thank you very much for doing that.
                                                                                                           17
                                                                                                                      MR. HERNDON: -- that their rights are protected.
                                                                                                           18
                                                                                                                      THE COURT: You betcha." (See Transcript at page 5:19 to 6:24.)
                                                                                                           19
                                                                                                                      Thereafter, counsel for Creditors Michael John Patterson and Wheatstrong
                                                                                                           20
                                                                                                                Enterprises, Mr. Eric A. Mitnick, emphasized that his clients were concerned that the
                                                                                                           21
                                                                                                                breadth of the Stipulation appeared to cut off any rights to challenge the Purported
                                                                                                           22
                                                                                                                Assignment, the claim (the "BVD Claim") of creditor 660 BVD, LLC ("BVD"), and
                                                                                                           23
                                                                                                                any collateral securing the BVD Claim:
                                                                                                           24
                                                                                                                      "MR. MITNICK: And our concern comes from the breadth of that
                                                                                                           25
                                                                                                                      stipulation to use cash collateral, that appears to cut off any rights to
                                                                                                           26         challenge the fraudulent transfer to the Debtor. As long as there’s
                                                                                                                      language that preserves the ability of other creditors to do that, we
                                                                                                           27
                                                                                                                      understand completely where the Court is coming from. But it’s so broad
                                                                                                           28         and it’s so overreaching. It cuts off any ability to challenge 660 BVD’s

                                                                                                                                                          7
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42          Desc
                                                                                                                                    Main Document    Page 9 of 29



                                                                                                            1        claim, and any collateral that’s securing that claim in this estate." (See
                                                                                                            2
                                                                                                                     Transcript at page 7:6-15.)

                                                                                                            3        After hearing the foregoing arguments by Mr. Herndon and Mr. Mitnick, the
                                                                                                            4 Court stated that its understanding was that, by filing the Cash Collateral Agreement

                                                                                                            5 Motion, the Trustee was giving up its right to challenge BVD under a fraudulent

                                                                                                            6 conveyance theory:

                                                                                                            7        "THE COURT: I’m going to construe your argument to be something
                                                                                                                     like the following. There’s a case from the Supreme Court called Moore
                                                                                                            8        v. Bay. And what Moore v. Bay says is that if a creditor has a fraudulent
                                                                                                                     conveyance theory, in a bankruptcy the transferor becomes the sole
                                                                                                            9
                                                                                                                     plaintiff under that theory. And, therefore, by this compromise, the
                                                                                                           10        Trustee’s giving up the right to challenge 660 BVD under some sort of
                                                                                                                     fraudulent conveyance theory. Is that about what you’re arguing?" (See
                                                                                                           11        Transcript at page 7:19 to 8:3.)
                                                                                                           12        In response, Mr. Mitnick emphasized that BVD's efforts to improve its position
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 would cause the creditors of UFI to be prejudiced if the Court granted the Cash
                                                                                         (888) 846-8901




                                                                                                           14 Collateral Agreement Motion:

                                                                                                           15        "MR. MITNICK: That is essentially it, because BVD is not -- 660 BVD
                                                                                                                     has been trying to improve its position and its collateral base from the
                                                                                                           16
                                                                                                                     original emergency motion for use of cash collateral that was denied by
                                                                                                           17        this Court back in August. With the Court’s perception with which we
                                                                                                                     agreed, that the transfer for no consideration was a fraudulent transfer.
                                                                                                           18        And Uniform Franchises, Inc. is a different entity. It is not a debtor in
                                                                                                                     this case. So the creditors of Ultimate Franchises, Inc. are being
                                                                                                           19        prejudiced by the proposed agreement that this Court appears to be
                                                                                                           20        willing to approve." (See Transcript at page 8:4-14.)

                                                                                                           21        Based on Mr. Herndon's and Mr. Mitnick's arguments set forth above, the Court
                                                                                                           22 explained, with respect to the Cash Collateral Agreement Motion, that it would bind

                                                                                                           23 the Trustee's rights with respect to the Estate's claims against BVD, but that it would

                                                                                                           24 not bind the rights of affected third-party creditors:

                                                                                                           25        "THE COURT: Well, I think the more nuanced way to put it is this. As
                                                                                                                     far as the estate’s claim against 660 BVD or against somebody else
                                                                                                           26        for fraudulent conveyance, to the extent that’s wrapped up in this
                                                                                                                     agreement, I am prepared to approve that in exchange for what
                                                                                                           27        seems to be some consideration. Now, it’s not a sweet deal because,
                                                                                                           28        frankly, the Trustee has very few cards to play. I am, however, sensitive
                                                                                                                     to the argument that other parties may still persist in the claim that there’s
                                                                                                                                                           8
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42         Desc
                                                                                                                                    Main Document    Page 10 of 29



                                                                                                            1        something wrong with how title was passed. So what I think I’m
                                                                                                                     inclined to do is I’m inclined to say, I will bind the rights of the estate,
                                                                                                            2        but not affected third-party creditors. So that basically carves out of
                                                                                                            3        Moore v. Bay any theory that might otherwise apply. That’s where I’m
                                                                                                                     inclined to go with this thing." (Emphasis added.)(See Transcript at page
                                                                                                            4        8:15 to 9:4.)
                                                                                                            5        The Court amplified that finding as follows later during the November 5, 2019
                                                                                                            6 hearing:

                                                                                                            7        "THE COURT: I do want to circle back on the order concluding this
                                                                                                                     proceeding though. And this -- to amplify what I just got finished
                                                                                                            8        saying. I hear the pain of some of the people out there who say, well,
                                                                                                            9        look, the Trustee never should have had this asset because it was
                                                                                                                     fraudulently conveyed. And there is this case, Moore v. Bay -- if you’re
                                                                                                           10        not familiar with it, look it up. And I’m prepared to say, the estate will
                                                                                                                     be bound, but third-party offended creditors will not be bound, and
                                                                                                           11        they have the right to attack the underlying transaction, because
                                                                                                           12
                                                                                                                     they’re going to finance it themselves. Unlike this poor estate who has
GLOBAL LEGAL LAW FIRM




                                                                                                                     no money, these folks, presuming they have a good case, can take
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13        their own shot." (Emphasis added.)(See Transcript at page 11:9-22.)
                                                                                         (888) 846-8901




                                                                                                           14        In fact, Trustee's counsel who was present at the November 5, 2019 hearing,
                                                                                                           15 Ms. Laila Masud, informed the Court that she would make sure the above finding is

                                                                                                           16 included in the order granting the Cash Collateral Agreement Motion. (See Transcript

                                                                                                           17 at page 11:25 to 12:2.)

                                                                                                           18        Thereafter, counsel for BVD, Mr. Keith P. Banner (who appeared on BVD's
                                                                                                           19 behalf at the November 5, 2019 hearing), was given an opportunity to address the

                                                                                                           20 Court, at which time he requested that the Court grant the Stipulation in its entirety.

                                                                                                           21 (See Transcript at page 13:18-20.) In response, the Court not only declined to do so,

                                                                                                           22 the Court made it absolutely clear that only the Estate had given a release of claims,

                                                                                                           23 and it clarified the broad rights that would be afforded to the Estate's creditors

                                                                                                           24 notwithstanding the granting of the Cash Collateral Agreement Motion:

                                                                                                           25        "THE COURT: I think that creditors, insofar as they have
                                                                                                                     independent standing to attack any of these transactions as
                                                                                                           26        fraudulent conveyances, I think that right should persist. The only
                                                                                                           27
                                                                                                                     body that is bound by this is the estate. The estate by entering into this
                                                                                                                     agreement is essentially giving a release of claims by the estate, i.e., the
                                                                                                           28        Trustee of, I guess, all theories. Preference, equitable subordination,

                                                                                                                                                          9
                                                                                                                 CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA      Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42          Desc
                                                                                                                                      Main Document    Page 11 of 29



                                                                                                            1          contractual subordination, any of those kind of theories, the estate must
                                                                                                                       stay silent, because they have surrendered their rights for consideration.
                                                                                                            2          That’s what I want the order to read. If offended creditors or
                                                                                                            3          franchisees have independent rights, and I’m thinking primarily a
                                                                                                                       fraudulent conveyance, because that’s what Moore v. Bay was
                                                                                                            4          about, those can persist. And so if they want to independently
                                                                                                                       finance their claim against this consolidated entity, I guess they still
                                                                                                            5          have leave to do that. But preference, fraudulent conveyance by the
                                                                                                            6
                                                                                                                       estate, equitable subordination by the estate, all those things are sold. All
                                                                                                                       right. So that will be the order." (Emphasis added.) (See Transcript at
                                                                                                            7          page 14:4-24.)
                                                                                                            8          In fact, the Court expressly instructed Ms. Masud to make sure that point was
                                                                                                            9 clarified in the order granting the Cash Collateral Agreement Motion. (See Transcript
                                                                                                           10 at page 14:25 to 15:2.)

                                                                                                           11
                                                                                                                III.   STATEMENT OF FACTS REGARDING MEET AND CONFER
                                                                                                           12 EFFORTS CONCERNING THE PROPOSED ORDER, AND MR. MANG'S
GLOBAL LEGAL LAW FIRM




                                                                                                                LODGING OF THE LODGED ORDER.
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13
                                                                                                                       On November 13, 2019, counsel for the Trustee, Mr. Tinho Mang, sent an email
                                                                                         (888) 846-8901




                                                                                                           14
                                                                                                                to which he attached the version of the order granting the Cash Collateral Agreement
                                                                                                           15
                                                                                                                (the "Proposed Order") that would eventually become the Lodged Order. (See
                                                                                                           16
                                                                                                                Declaration of Joshua J. Herndon filed in support of the instant opposition (the
                                                                                                           17
                                                                                                                "Herndon Declaration"), at ¶ 2, and Exhibits 1 and 2 hereto.) In his November 13,
                                                                                                           18
                                                                                                                2019 email, Mr. Mang asked the recipients of the email to respond whether the form
                                                                                                           19
                                                                                                                of order is approved by 3:00 pm on Friday, November 15, 2019, and provided
                                                                                                           20
                                                                                                                instructions if the form of order was approved. (See Herndon Declaration, at ¶ 2, and
                                                                                                           21
                                                                                                                Exhibit 1 hereto.)
                                                                                                           22
                                                                                                                       At 2:45 pm on Friday, November 15, 2019 (prior to Mr. Mang's 3:00 pm
                                                                                                           23
                                                                                                                deadline), Mr. Herndon sent Mr. Mang an email wherein he stated in relevant part:
                                                                                                           24
                                                                                                                       "Attached hereto are two versions of the proposed form of order granting
                                                                                                           25          the trustee’s motion for use of cash collateral with 660 BVD you attached
                                                                                                                       to your email below (the “Order”). One version has my proposed
                                                                                                           26          redlined revisions to the Order, and the other version incorporates the
                                                                                                                       redlined revisions. You will see that some extensive formatting-related
                                                                                                           27          work will be needed in order to finalize the Order." (See Herndon
                                                                                                                       Declaration, at ¶ 3, and Exhibit 1 hereto.)
                                                                                                           28

                                                                                                                                                            10
                                                                                                                   CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42       Desc
                                                                                                                                    Main Document    Page 12 of 29



                                                                                                            1        One of the attachments to the above November 15, 2019 email from Mr.
                                                                                                            2 Herndon included proposed redlined revisions to the Proposed Order, and the other

                                                                                                            3 attachment incorporated those redlined revisions (collectively, the "Proposed Revised

                                                                                                            4 Orders"). (See Herndon Declaration, at ¶ 3, and Exhibits 1 and 3 hereto.) The subject

                                                                                                            5 matter of the Proposed Revised Orders comprise the proposed alternative form of

                                                                                                            6 order attached hereto as Exhibit 5.

                                                                                                            7        In response to Mr. Herndon's 2:45 pm November 15, 2019 email above, Mr.
                                                                                                            8 Mang sent an email at 2:48 pm on November 15, 2019 wherein he stated: "We’ll need

                                                                                                            9 approval from the secured lender for the proposed revisions to the cash collateral
                                                                                                           10 order. Keith, what do you think about the proposed revisions?" (See Herndon

                                                                                                           11 Declaration, at ¶ 4, and Exhibit 1 hereto.)

                                                                                                           12        At 2:53 pm on November 15, 2019, Mr. Herndon responded to Mr. Mang's 2:48
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 pm November 15, 2019 email above by stating: "Thank you for the update. However,
                                                                                         (888) 846-8901




                                                                                                           14 with all due respect, my proposed revisions to the cash collateral order correctly

                                                                                                           15 reflect the findings the Court made at the November 5, 2019 hearing. That will be true

                                                                                                           16 regardless of whomever approves or disapproves of them." (See Herndon Declaration,

                                                                                                           17 at ¶ 5, and Exhibit 1 hereto.)

                                                                                                           18        At 3:08 pm on November 15, 2019, Mr. Mang responded to Mr. Herndon's 2:53
                                                                                                           19 pm November 15, 2019 email above by stating in relevant part:

                                                                                                           20        "I do understand your position, and I understand the court’s tentative
                                                                                                                     ruling. However, the cash collateral agreement was between Mr.
                                                                                                           21        Banner’s client and the trustee, and the form of cash collateral order
                                                                                                                     should be approved by the secured lender prior to lodgment of the order,
                                                                                                           22        because it is ultimately the secured lender here who is modifying their
                                                                                                                     rights. This order approval procedure is intended to make the order
                                                                                                           23        lodgment process more efficient, but if there is going to be a blow-by-
                                                                                                                     blow objection to every modification, we do have the option of lodging
                                                                                                           24        an order subject to a filed objection, to be adjudicated by the court. Cf.
                                                                                                                     LBR 9021-1." (See Herndon Declaration, at ¶ 6, and Exhibit 1 hereto.)
                                                                                                           25
                                                                                                                     At 3:31 pm on November 15, 2019, Mr. Banner responded to Mr. Mang's 3:08
                                                                                                           26
                                                                                                                pm November 15, 2019 email above by stating: "We do not agree with the proposed
                                                                                                           27
                                                                                                                revisions and ask that you lodge the prior version of the order. The respective
                                                                                                           28

                                                                                                                                                         11
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42        Desc
                                                                                                                                    Main Document    Page 13 of 29



                                                                                                            1 creditors are free to seek entry of an alternative order as provided under the local

                                                                                                            2 rules." (See Herndon Declaration, at ¶ 7, and Exhibit 1 hereto.)

                                                                                                            3        At 3:37 pm on November 15, 2019, Mr. Herndon responded to Mr. Banner's
                                                                                                            4 3:31 pm November 15, 2019 email above by stressing to Mr. Mang: "It would be

                                                                                                            5 improper for the Trustee to lodge the prior version of the order. The prior

                                                                                                            6 version of the order simply does not include all the findings that the Court made

                                                                                                            7 when it granted the motion. I can vouch for that personally since I was present at

                                                                                                            8 the hearing." (Emphasis added.) (See Herndon Declaration, at ¶ 8, and Exhibit 1

                                                                                                            9 hereto.) Due to the fact that it was getting late on a Friday afternoon, Mr. Herndon
                                                                                                           10 proposed in that November 15, 2019 email that Mr. Mang not lodge any version of

                                                                                                           11 the order at that time, and instead that the meet and confer process continue to at least

                                                                                                           12 the following Monday, November 18, 2019. (See Herndon Declaration, at ¶ 8, and
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 Exhibit 1 hereto.)
                                                                                         (888) 846-8901




                                                                                                           14        At 3:46 pm, Mr. Mang responded to Mr. Herndon's 3:37 pm November 15,
                                                                                                           15 2019 email above by asking Mr. Herndon if he would be willing to revise the

                                                                                                           16 Proposed Revised Orders to see if there is a version that BVD would agree to. (See

                                                                                                           17 Herndon Declaration, at ¶ 9, and Exhibit 1 hereto.) In that November 15, 2019 email,

                                                                                                           18 Mr. Mang also stated in relevant part: "I understand that Judge Albert may have said

                                                                                                           19 a number of things at the hearing, but whether or not those findings are necessary to

                                                                                                           20 include in the cash collateral order, that may be a decision that the court has to make

                                                                                                           21 if we cannot come to a consensus as to what should go in the order." (See Herndon

                                                                                                           22 Declaration, at ¶ 9, and Exhibit 1 hereto.)

                                                                                                           23        At 3:51 pm on November 15, 2019, Mr. Herndon responded to Mr. Mang's 3:46
                                                                                                           24 pm November 15, 2019 email above and informed him that he would begin thinking

                                                                                                           25 of how he might be able to make further revisions to the Proposed Revised Orders,

                                                                                                           26 and that he would follow up with him the following Monday on November 18, 2019.

                                                                                                           27 (See Herndon Declaration, at ¶ 10, and Exhibit 1 hereto.)

                                                                                                           28

                                                                                                                                                          12
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42        Desc
                                                                                                                                    Main Document    Page 14 of 29



                                                                                                            1         At 4:00 pm on Monday, November 18, 2019, Mr. Mang sent Mr. Herndon an
                                                                                                            2 email asking whether he had any proposed revisions to the Proposed Revised Orders.

                                                                                                            3 (See Herndon Declaration, at ¶ 11, and Exhibit 1 hereto.) In that November 18, 2019

                                                                                                            4 email, Mr. Mang also stated: "If we can’t come to an agreement, we need to lodge an

                                                                                                            5 order ASAP with the notice of lodgment so the disagreements can be resolved." (See

                                                                                                            6 Herndon Declaration, at ¶ 11, and Exhibit 1 hereto.)

                                                                                                            7         Mr. Mang's November 18, 2019 email above failed to mention that the Trustee
                                                                                                            8 had ordered a copy of the Transcript. (See Herndon Declaration, at ¶ 12.) Therefore,

                                                                                                            9 at 4:05 pm, Mr. Mitnick responded to Mr. Mang's 4:00 pm November 18, 2019 email
                                                                                                           10 above by asking: "I believe you ordered a transcript from the hearing. Shouldn't you

                                                                                                           11 wait to submit your proposed order until you have received, and distributed, the

                                                                                                           12 transcript?" (Emphasis added.) (See Herndon Declaration, at ¶ 12, and Exhibit 1
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 hereto.)
                                                                                         (888) 846-8901




                                                                                                           14         At 4:19 pm on November 18, 2019, Mr. Herndon responded to Mr. Mang's 4:00
                                                                                                           15 pm November 18, 2019 email above, and Mr., Mitnick's November 15, 2019 4:05 pm

                                                                                                           16 email above, by stating in relevant part:

                                                                                                           17         "After further consideration, I believe my revised order correctly refers
                                                                                                                      to all the findings the court made at the November 5, 2019 hearing. As
                                                                                                           18         such, I do not believe it is necessary or appropriate to make any further
                                                                                                                      revisions. As for Mr. Mitnick’s email immediately below, I agree that
                                                                                                           19         it is appropriate that you wait to submit your proposed order until
                                                                                                                      you have received, and distributed, the transcript. I think that is the
                                                                                                           20         best choice under the circumstances because the subject matter of
                                                                                                                      the transcript will inform the Trustee as to what should be included
                                                                                                           21         in the order he lodges with the Court." (See Herndon Declaration, at ¶
                                                                                                                      13, and Exhibit 1 hereto.)
                                                                                                           22
                                                                                                                      At 4:22 pm on November 18, 2019, Mr. Mang sent Mr. Herndon an email
                                                                                                           23
                                                                                                                informing him that he would get back to Mr. Herndon the following day on how he
                                                                                                           24
                                                                                                                would proceed. (See Herndon Declaration, at ¶ 14, and Exhibit 1 hereto.)
                                                                                                           25
                                                                                                                      At 10:19 am on November 19, 2019, Mr. Mang sent an stating in relevant part:
                                                                                                           26
                                                                                                                "We will be lodging the originally-circulated order (reattached here for your
                                                                                                           27
                                                                                                                reference) with a notice of lodgment today." (See Herndon Declaration, at ¶ 15, and
                                                                                                           28

                                                                                                                                                          13
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42        Desc
                                                                                                                                    Main Document    Page 15 of 29



                                                                                                            1 Exhibit 1 hereto.) In other words, Mr. Mang made it clear that he had decided to lodge

                                                                                                            2 the Proposed Order, which he had also reattached to his November 19, 2019 email.

                                                                                                            3        Mr. Mang's 10:19 am November 19, 2019 email also indicated that "Mr.
                                                                                                            4 Banner's client has approved" the Proposed Order. (See Herndon Declaration, at ¶ 15,

                                                                                                            5 and Exhibit 1 hereto.) Indeed, the approval of Mr. Banner's client, BVD, to the

                                                                                                            6 Proposed Order is evidenced by the signature of BVD's counsel on the Lodged Order.

                                                                                                            7 (See Exhibit 4.)

                                                                                                            8        At 10:26 am on November 19, 2019, Mr. Mitnick responded to Mr. Mang's
                                                                                                            9 10:26 am November 19, 2019 email above by asking: "Will you be circulating the
                                                                                                           10 transcript of the hearing that you ordered?" (See Herndon Declaration, at ¶ 16, and

                                                                                                           11 Exhibit 1 hereto.) In response thereto, Mr. Mang sent an email at 10:38 am on

                                                                                                           12 November 19, 2019 wherein he stated: "Haven’t received a transcript yet." (See
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 Herndon Declaration, at ¶ 16, and Exhibit 1 hereto.) In other words, it is clear that Mr.
                                                                                         (888) 846-8901




                                                                                                           14 Mang decided to lodge the Proposed Order with the Court before be received, and

                                                                                                           15 much less reviewed, the Transcript.

                                                                                                           16        It was the lodging of the Proposed Order that necessitated the Creditors'
                                                                                                           17 preparation and filing of the Creditors' Objection to Proposed Order Granting Motion

                                                                                                           18 to Approve Cash Collateral Agreement, Compromise, and Post-Petition Financing

                                                                                                           19 Lodged by Trustee, as well as the papers and exhibits in support thereof (the

                                                                                                           20 "Creditors' Opposition"). (Docs 243, 244, and 245.)

                                                                                                           21        On November 27, 2019, in response to the Creditors' Opposition, Mr. Mang,
                                                                                                           22 on behalf of the Trustee, filed the Reply to Opposition to Notice of Lodgment of

                                                                                                           23 Order. (Doc 250.) In the Reply, Mr. Mang, on behalf of the Trustee, represented that

                                                                                                           24 "the order attached to the notice of lodgment accurately reflects the Court’s findings

                                                                                                           25 and ruling made on the record in granting the motion to approve the stipulation for

                                                                                                           26 use of cash collateral between the Trustee and secured creditor, 660 BVD, LLC." (See

                                                                                                           27 Doc 250, page 1:27 to 2:1.) However, Mr. Mang's representation is demonstrably false

                                                                                                           28 for all the reasons set forth above, which are supported by the competent evidence

                                                                                                                                                         14
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA      Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42       Desc
                                                                                                                                      Main Document    Page 16 of 29



                                                                                                            1 cited above. Most significantly, based on the excerpts from the Transcript cited above,

                                                                                                            2 it is simply untrue, as is represented in the Lodged Order, that the "[t]he Motion is

                                                                                                            3 granted and the Stipulation is approved in its entirety." That literally is not the case.

                                                                                                            4          However, just as egregious as the foregoing misrepresentation is Mr. Mang's
                                                                                                            5 representation that "[b]efore lodging the order, Trustee’s counsel carefully reviewed

                                                                                                            6 the transcript from the hearing and verified that the lodged order accurately reflected

                                                                                                            7 the Court’s ruling." (See Doc 250, page 2:11-13.) In making that representation, Mr.

                                                                                                            8 Mang failed to inform the Court that, as evidenced by emails above that he and Mr.

                                                                                                            9 Mitnick exchanged on November 19, 2019, he had decided to lodge the Proposed
                                                                                                           10 Order with the Court before he even received the Transcript. Specifically, at

                                                                                                           11 10:19 am on November 19, 2019, Mr. Mang sent an email indicating that he would

                                                                                                           12 be lodging the Proposed Order (i.e., the "originally-circulated order") with a notice of
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 lodgment that day. (See Exhibit 1 hereto, email sent by Mr. Mang at 10:19 am on
                                                                                         (888) 846-8901




                                                                                                           14 November 19, 2019.) In response to an email Mr. Mitnick sent a few minutes later

                                                                                                           15 asking Mr. Mang if he would be circulating the Transcript (See Exhibit 1 hereto, email

                                                                                                           16 sent by Mr. Mitnick at 10:26 am on November 19, 2019), Mr. Mang stated in an email

                                                                                                           17 he sent at 10:38 am that he hadn't received the Transcript. (See Exhibit 1 hereto, email

                                                                                                           18 sent by Mr. Mang at 10:19 am on November 19, 2019.)

                                                                                                           19          As established above, Mr. Mang's representation that he "carefully reviewed"
                                                                                                           20 the Transcript to verify that the Proposed Order "accurately reflected the Court's

                                                                                                           21 ruling" before lodging the Proposed Order is disproven by the above emails he sent

                                                                                                           22 on November 19, 2019, which are included within Exhibit 1 hereto, that clearly show

                                                                                                           23 that he had decided to lodge the Proposed Order with the Court before he received the

                                                                                                           24 Transcript. In other words, the Transcript did not inform Mr. Mang as to whether or

                                                                                                           25 not to lodge the Proposed Order with the Court. Instead, it is clear that Mr. Mang's

                                                                                                           26 decision to lodge the Proposed Order with the Court was not at all based on the subject

                                                                                                           27 matter of the Transcript.

                                                                                                           28 ///

                                                                                                                                                           15
                                                                                                                    CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA     Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42         Desc
                                                                                                                                     Main Document    Page 17 of 29



                                                                                                            1 IV. THE LODGED ORDER SHOULD NOT HAVE BEEN LODGED WITH
                                                                                                              THE COURT BECAUSE IT INCLUDED FINDINGS THAT THE COURT DID
                                                                                                            2 NOT MAKE AT THE NOVEMBER 5, 2019 HEARING, AND OMITTED
                                                                                                              FINDINGS THAT THE COURT MADE AT THE NOVEMBER 5, 2019
                                                                                                            3 HEARING.

                                                                                                            4         The Lodged Order should not have been lodged with the Court, in part, because
                                                                                                            5 it does not correctly reflect all the material findings that the Court made at the

                                                                                                            6 November 5, 2019 hearing when it granted the Cash Collateral Agreement Motion.

                                                                                                            7 Specifically, the first item of relief in the Lodged Order states: "The Motion is granted

                                                                                                            8 and the Stipulation is approved in its entirety." (See Lodged Order, item no. 1, at page

                                                                                                            9 2:8.) As the excerpts of the Transcript cited above show, the Court did not grant the
                                                                                                           10 Motion in its entirety, and it did not approve the Stipulation in its entirety. The

                                                                                                           11 Court refused to do either of those things even though that is exactly what Mr.

                                                                                                           12 Banner requested at the November 5, 2019 hearing as set forth above. (See
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 Transcript at page 13:18-20.)
                                                                                         (888) 846-8901




                                                                                                           14         It is clear from the excerpts of the Transcript cited above that the Court clearly
                                                                                                           15 granted the Cash Collateral Agreement Motion, and approved of the Stipulation,

                                                                                                           16 subject to the rights of any third party creditor of the Estate with respect to the Estate,

                                                                                                           17 including the right to contest the purported pre-petition assignment of UFI's rights to,

                                                                                                           18 and interests, in UFI’s franchise agreements and rights to collect franchise fees related

                                                                                                           19 thereto, to Debtor (collectively, the “UFI Franchise Rights”). In fact, in granting the

                                                                                                           20 Cash Collateral Agreement Motion, the Court did not limit those rights in any manner

                                                                                                           21 whatsoever.

                                                                                                           22         It is absolutely essential that any final order entered by the Court with respect
                                                                                                           23 to the granting of the Cash Collateral Agreement Motion not include a finding that

                                                                                                           24 the Cash Collateral Agreement Motion was granted in its entirety, and that the

                                                                                                           25 Stipulation was approved in its entirety. That is not only because neither of those

                                                                                                           26 assertions is true, but also because such findings would prejudice Creditors, and other

                                                                                                           27 creditors of the Estate. Section H of the Stipulation ("Section H") states:

                                                                                                           28

                                                                                                                                                           16
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA     Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42         Desc
                                                                                                                                     Main Document    Page 18 of 29



                                                                                                            1         "As consideration for the Professional Fee Financing and the Creditor
                                                                                                                      Carve Out, the Trustee acknowledges and stipulates on behalf of the
                                                                                                            2         Bankruptcy Estate that: (i) the Prepetition Liens are valid, binding,
                                                                                                                      enforceable, and perfected first-in-priority liens, and are not subject to
                                                                                                            3         avoidance, recharacterization, or subordination pursuant to the
                                                                                                                      Bankruptcy Code or applicable non-bankruptcy law; (ii) the Secured
                                                                                                            4         Debt constitutes a legal, valid, and binding obligation of the Debtor,
                                                                                                                      enforceable in accordance with the terms of the prepetition Loan
                                                                                                            5         Documents (other than in respect of the stay of enforcement arising from
                                                                                                                      section 362 of the Bankruptcy Code), (iii) no offsets, defenses, or
                                                                                                            6         counterclaims to any of the Secured Debt exists, (iv) no portion of the
                                                                                                                      Secured Debt is subject to avoidance, recharacterization, or involuntary
                                                                                                            7         subordination (except to the extent set forth herein) pursuant to the
                                                                                                                      Bankruptcy Code or applicable non-bankruptcy law, (v) the Bankruptcy
                                                                                                            8         Estate does not have any valid claims (as such term is defined in section
                                                                                                                      101(5) of the Bankruptcy Code) or causes of action against 660 BVD
                                                                                                            9         with respect to the Prepetition Loan Documents or otherwise, whether
                                                                                                                      arising at law or at equity, including, without limitation, any
                                                                                                           10         recharacterization, subordination, disallowance, avoidance or other
                                                                                                                      claim arising under or pursuant to sections 105, 510, 541, or 542 through
                                                                                                           11         553, inclusive, of the Bankruptcy Code, and (vi) the Secured Debt
                                                                                                                      constitutes an allowed secured claim. As further consideration for the
                                                                                                           12         Professional Fee Financing and the Creditor Carve Out, the Trustee on
GLOBAL LEGAL LAW FIRM




                                                                                                                      behalf of the Bankruptcy Estate fully and irrevocably waives any and all
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13         challenge rights with respect to the Secured Debt, the Prepetition Liens,
                                                                                                                      and the Replacement Liens, including but limited to any rights to charge
                                                                                         (888) 846-8901




                                                                                                           14         costs or expenses of administration of the Bankruptcy Case under
                                                                                                                      sections 105 or 506(c) of the Bankruptcy Code, except as to the
                                                                                                           15         Professional Fee Financing and the Creditor Carve Out provided
                                                                                                                      hereunder." (See Doc 173, at page 27:23 to 28:17.)
                                                                                                           16
                                                                                                                      Based on the material findings that the Court made at the November 5, 2019
                                                                                                           17
                                                                                                                hearing as set forth above, it is critical that any final order entered by the Court with
                                                                                                           18
                                                                                                                respect to the granting of the Cash Collateral Agreement Motion include language
                                                                                                           19
                                                                                                                make absolutely clear, with respect to Section H, that:
                                                                                                           20
                                                                                                                      1.     Section H shall apply only to, and be binding on, Trustee as the
                                                                                                           21
                                                                                                                representative of the Estate;
                                                                                                           22
                                                                                                                      2.     Section H shall not apply to, or be binding on, any third-party creditor of
                                                                                                           23
                                                                                                                the Estate; and
                                                                                                           24
                                                                                                                      3.     Section H shall not preclude, abrogate, limit or impair in any way or
                                                                                                           25
                                                                                                                manner whatsoever, without limitation, any claims, claims for relief (i.e. avoidance
                                                                                                           26
                                                                                                                actions under federal or state law), causes of action, subordination proceedings, claim
                                                                                                           27
                                                                                                                objections, claim reclassification proceedings or any other the rights of any third party
                                                                                                           28

                                                                                                                                                           17
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA     Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42         Desc
                                                                                                                                     Main Document    Page 19 of 29



                                                                                                            1 creditor with respect to the Estate. Among the matters reserved to third party creditors

                                                                                                            2 shall be the right to contest the purported pre-petition assignment of UFI's rights to

                                                                                                            3 and interests in the UFI Franchise Rights.

                                                                                                            4         The Lodged Order also should not have been lodged with the Court, in part,
                                                                                                            5 because it clearly does not include all the material findings that the Court made at the

                                                                                                            6 November 5, 2019 hearing when it granted the Cash Collateral Agreement Motion, as

                                                                                                            7 set forth above. In one instance, Ms. Masud informed the Court that she would make

                                                                                                            8 sure the following finding is included in the order granting the Cash Collateral

                                                                                                            9 Agreement Motion:
                                                                                                           10         "THE COURT: I do want to circle back on the order concluding this
                                                                                                                      proceeding though. And this -- to amplify what I just got finished
                                                                                                           11         saying. I hear the pain of some of the people out there who say, well,
                                                                                                           12         look, the Trustee never should have had this asset because it was
GLOBAL LEGAL LAW FIRM




                                                                                                                      fraudulently conveyed. And there is this case, Moore v. Bay -- if you’re
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13         not familiar with it, look it up. And I’m prepared to say, the estate will
                                                                                                                      be bound, but third-party offended creditors will not be bound, and
                                                                                         (888) 846-8901




                                                                                                           14         they have the right to attack the underlying transaction, because
                                                                                                           15
                                                                                                                      they’re going to finance it themselves. Unlike this poor estate who has
                                                                                                                      no money, these folks, presuming they have a good case, can take
                                                                                                           16         their own shot." (Emphasis added.) (See Transcript at page 11:9-22, and
                                                                                                                      at page 11:25 to 12:1.)
                                                                                                           17
                                                                                                                      Notwithstanding Ms. Masud's representation to the Court, the Lodged Order
                                                                                                           18
                                                                                                                omits that material finding.
                                                                                                           19
                                                                                                                      Additionally, the Court instructed Ms. Masud to include the following material
                                                                                                           20
                                                                                                                findings in the order granting the Cash Collateral Agreement Motion:
                                                                                                           21
                                                                                                                      "THE COURT: I think that creditors, insofar as they have
                                                                                                           22         independent standing to attack any of these transactions as
                                                                                                           23
                                                                                                                      fraudulent conveyances, I think that right should persist. The only
                                                                                                                      body that is bound by this is the estate. The estate by entering into this
                                                                                                           24         agreement is essentially giving a release of claims by the estate, i.e., the
                                                                                                                      Trustee of, I guess, all theories. Preference, equitable subordination,
                                                                                                           25         contractual subordination, any of those kind of theories, the estate must
                                                                                                                      stay silent, because they have surrendered their rights for consideration.
                                                                                                           26         That’s what I want the order to read. If offended creditors or
                                                                                                           27         franchisees have independent rights, and I’m thinking primarily a
                                                                                                                      fraudulent conveyance, because that’s what Moore v. Bay was
                                                                                                           28         about, those can persist. And so if they want to independently

                                                                                                                                                          18
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA      Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42          Desc
                                                                                                                                      Main Document    Page 20 of 29



                                                                                                            1          finance their claim against this consolidated entity, I guess they still
                                                                                                                       have leave to do that. But preference, fraudulent conveyance by the
                                                                                                            2          estate, equitable subordination by the estate, all those things are sold. All
                                                                                                            3          right. So that will be the order. Would you submit that, Ms. Masud,
                                                                                                                       and be sure that point is clarified?
                                                                                                            4
                                                                                                                       MS. MASUD: Absolutely." (Emphasis added.) (See Transcript at page
                                                                                                            5          14:4 to 15:2.)
                                                                                                            6          Despite the Court's foregoing express instruction to Ms. Masud, the Lodged
                                                                                                            7 Order omits both of those material findings.

                                                                                                            8          It is anticipated that the Trustee may contend that it included the following item
                                                                                                            9 in the Lodged Order to refer to the foregoing material findings: "Nothing herein
                                                                                                           10 impairs any independent rights held by third parties against 660 BVD and/or third-

                                                                                                           11 party entities." (See Lodged Order, item no. 6, at page 2:17 to 18.) Although that item

                                                                                                           12 should also be included in any final order entered by the Court with respect to the
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 granting of the Cash Collateral Agreement Motion, it does not seem to include any of
                                                                                         (888) 846-8901




                                                                                                           14 the specific material findings referenced above. Each of those specific material

                                                                                                           15 findings need to be referenced separately in any final order entered by the Court with

                                                                                                           16 respect to the granting of the Cash Collateral Agreement Motion.

                                                                                                           17          Finally, the Lodged Order should not have been lodged with the Court, in part,
                                                                                                           18 because it does not include the Court's findings at the November 5, 2019 hearing as

                                                                                                           19 set forth above that nothing in the Stipulation, or its order granting the Cash Collateral

                                                                                                           20 Agreement Motion, shall approve of, confirm or validate any post-bankruptcy transfer

                                                                                                           21 of all or any part of the UFI Franchise Rights to the bankruptcy estate, which shall

                                                                                                           22 remain subject to challenge by third party creditors.

                                                                                                           23 ///

                                                                                                           24 ///

                                                                                                           25 ///

                                                                                                           26 ///

                                                                                                           27

                                                                                                           28

                                                                                                                                                            19
                                                                                                                    CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA     Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42         Desc
                                                                                                                                     Main Document    Page 21 of 29



                                                                                                            1 V.  THE CREDITORS' PROPOSED ORDER RESOLVES THE
                                                                                                              FOREGOING DEFICIENCIES WITH THE LODGED ORDER, AND
                                                                                                            2 INCLUDES ADDITIONAL APPROPRIATE FINDINGS RELATED TO THE
                                                                                                              GRANTING OF THE CASH COLLATERAL AGREEMENT MOTION.
                                                                                                            3
                                                                                                                      Pursuant to LBR 9021-1(b)(3)(B), attached hereto as Exhibit 5 is Creditors'
                                                                                                            4
                                                                                                                proposed alternative proposed order granting the Cash Collateral Agreement Motion
                                                                                                            5
                                                                                                                (the "Creditors' Proposed Order").
                                                                                                            6
                                                                                                                      The Trustee also should have submitted the Creditors' Proposed Order as its
                                                                                                            7
                                                                                                                final order granting the Cash Collateral Agreement Motion because it correctly states,
                                                                                                            8
                                                                                                                as the Court found at the November 5, 2019 hearing, that although the Cash Collateral
                                                                                                            9
                                                                                                                Agreement Motion was granted, and the Stipulation approved, such granting and
                                                                                                           10
                                                                                                                approval was made subject to the rights of any third party creditor with respect to the
                                                                                                           11
                                                                                                                Debtor's bankruptcy estate, including the UFI Franchise Rights, which shall not be
                                                                                                           12
GLOBAL LEGAL LAW FIRM




                                                                                                                limited in any manner whatsoever by the approval of the Stipulation. (See Creditors'
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13
                                                                                                                Proposed Order, item nos. 2, 3, 4, and 5, at page 2:22 to 3:10.)
                                                                                         (888) 846-8901




                                                                                                           14
                                                                                                                      The Trustee should have submitted the Creditors' Proposed Order as its final
                                                                                                           15
                                                                                                                order granting the Cash Collateral Agreement Motion because it correctly states, as
                                                                                                           16
                                                                                                                the Court found at the November 5, 2019 hearing, that:
                                                                                                           17
                                                                                                                      1.     Section H shall apply only to, and be binding on, Trustee as the
                                                                                                           18
                                                                                                                representative of the Estate;
                                                                                                           19
                                                                                                                      2.     Section H shall not apply to, or be binding on, any third-party creditor of
                                                                                                           20
                                                                                                                the Estate; and
                                                                                                           21
                                                                                                                      3.     Section H shall not preclude, abrogate, limit or impair in any way or
                                                                                                           22
                                                                                                                manner whatsoever, without limitation, any claims, claims for relief (i.e. avoidance
                                                                                                           23
                                                                                                                actions under federal or state law), causes of action, subordination proceedings, claim
                                                                                                           24
                                                                                                                objections, claim reclassification proceedings or any other the rights of any third party
                                                                                                           25
                                                                                                                creditor with respect to the Estate. Among the matters reserved to third party creditors
                                                                                                           26
                                                                                                                shall be the right to contest the purported pre-petition assignment of UFI's rights to
                                                                                                           27

                                                                                                           28

                                                                                                                                                           20
                                                                                                                   CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA      Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42       Desc
                                                                                                                                      Main Document    Page 22 of 29



                                                                                                            1 and interests in the UFI Franchise Rights. (See Creditors' Proposed Order, item no. 1,

                                                                                                            2 at page 2:9-19.)

                                                                                                            3          The Trustee also should have submitted the Creditors' Proposed Order as its
                                                                                                            4 final order granting the Cash Collateral Agreement Motion because it includes the

                                                                                                            5 following additional items that are express material findings the Court made at the

                                                                                                            6 November 5, 2019 hearing; or that are related to, and consistent with, the findings that

                                                                                                            7 the Court made at the November 5, 2019 as set forth above:

                                                                                                            8          1.     Nothing in the Stipulation, or this Order, shall approve of, confirm or
                                                                                                            9 validate any post-bankruptcy transfer of all or any part of the UFI Franchise Rights to
                                                                                                           10 the bankruptcy estate, which shall remain subject to challenge by third party creditors

                                                                                                           11 (See Creditors' Proposed Order, item no. 1, at page 2:19-21; see also Transcript, at

                                                                                                           12 page 2:24 to 3:20);
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13          2.     This order does not constitute a finding that Debtor, or its bankruptcy
                                                                                         (888) 846-8901




                                                                                                           14 estate, is the owner of UFI's rights in various franchise agreements, and rights to

                                                                                                           15 collect franchise fees related thereto; (See Creditors' Proposed Order, item no. 7, at

                                                                                                           16 page 3:13-15.)

                                                                                                           17          3.     No aspect of this order shall limit the subject to the rights of any third
                                                                                                           18 party creditor with respect to the Estate, including the UFI Franchise Rights, which

                                                                                                           19 shall not be limited in any manner whatsoever by the approval of the Stipulation (See

                                                                                                           20 Creditors' Proposed Order, item no. 8, at page 3:16-18.) ; and

                                                                                                           21          4.     Any sale of the Debtor’s, or the Estate's, assets that purport to include
                                                                                                           22 UFI’s rights in various franchise agreements, and rights to collect franchise fees

                                                                                                           23 related thereto, shall be made subject to the subject to the rights of any third party

                                                                                                           24 creditor with respect to the Debtor's bankruptcy estate, including the UFI Franchise

                                                                                                           25 Rights, which shall not be limited in any manner whatsoever by the approval of the

                                                                                                           26 Stipulation. (See Creditors' Proposed Order, item no. 9, at page 3:19-23.)

                                                                                                           27 ///

                                                                                                           28

                                                                                                                                                           21
                                                                                                                    CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42        Desc
                                                                                                                                    Main Document    Page 23 of 29



                                                                                                            1 VI. THE COURT SHOULD, PURSUANT TO FRBP 9011, IMPOSE
                                                                                                              MONETARY SANCTIONS AGAINST MR. MANG AND HIS FIRM
                                                                                                            2 JOINTLY, AND MR. BANNER AND HIS FIRM JOINTLY, IN THE AMOUNT
                                                                                                              OF $6,300.00 RELATED TO THE LODGING OF THE LODGED ORDER
                                                                                                            3 PURSUANT TO FRBP 9011.

                                                                                                            4        The Federal Rules of Civil Procedure (the "FRCP") rules governing discovery
                                                                                                            5 (FRCP 26, and 28 through 37) are incorporated into the Federal Rules of Bankruptcy

                                                                                                            6 Procedure (the "FRBP" by reference as FRBP 7026, and 7028 through 7037, and

                                                                                                            7 apply to contested motion practice in bankruptcy. (See FRBP 9014.)

                                                                                                            8        Related to the above, the FRBP substantially incorporates FRCP 11 into
                                                                                                            9 bankruptcy practice as FRBP 9011. FRBP 9011(b) states in relevant part that by
                                                                                                           10 presenting to the court (whether by signing, filing, submitting, or later advocating) a

                                                                                                           11 petition, pleading, written motion, or other paper, an attorney is certifying that to the

                                                                                                           12 best of the person's knowledge, information, and belief, formed after an inquiry
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 reasonable under the circumstances, that:
                                                                                         (888) 846-8901




                                                                                                           14        1.     it is not being presented for any improper purpose, such as to harass or
                                                                                                           15 to cause unnecessary delay or needless increase in the cost of litigation;

                                                                                                           16        2.     the claims, defenses, and other legal contentions therein are warranted
                                                                                                           17 by existing law or by a nonfrivolous argument for the extension, modification, or

                                                                                                           18 reversal of existing law or the establishment of new law;

                                                                                                           19        3.     the allegations and other factual contentions have evidentiary support or,
                                                                                                           20 if specifically so identified, are likely to have evidentiary support after a reasonable

                                                                                                           21 opportunity for further investigation or discovery; and

                                                                                                           22        4.     the denials of factual contentions are warranted on the evidence or, if
                                                                                                           23 specifically so identified, are reasonably based on a lack of information or belief.

                                                                                                           24        FRBP 9011(c) further states that violations of the above certifications expose
                                                                                                           25 the attorneys or law firms to sanctions.

                                                                                                           26        FRBP 9011(a) also empowers the court, upon motion of a party, to sanction an
                                                                                                           27 attorney who signs a motion or any other pleading in violation of FRBP 9011. (See

                                                                                                           28 FRBP 9011(a).) “Absent exceptional circumstances, a law firm shall be held jointly

                                                                                                                                                          22
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA     Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42        Desc
                                                                                                                                     Main Document    Page 24 of 29



                                                                                                            1 responsible for violations committed by its partners, associates, and employees.” (See

                                                                                                            2 FRBP 9011(c)(1)(A).)

                                                                                                            3         As for the amount of sanctions the court may award, FRBP 9011 is not intended
                                                                                                            4 as a fee-shifting provision or to compensate the innocent party. Its primary purpose is

                                                                                                            5 to deter sanctionable conduct. Therefore, “[a] sanction imposed for violation of this

                                                                                                            6 rule shall be limited to what is sufficient to deter repetition of such conduct or

                                                                                                            7 comparable conduct by others similarly situated.” (See FRBP 9011(c)(2).) By the

                                                                                                            8 same token, the court may assess a monetary sanction it deems appropriate for

                                                                                                            9 deterrence purposes even though the amount exceeds the fees reasonably incurred by
                                                                                                           10 the opposing party.

                                                                                                           11
                                                                                                                      1.   Sanctions Should Be Imposed Against Mr. Banner And Greenberg
                                                                                                           12         Glusker Fields Claman & Machtinger LLP Jointly For His Conduct With
GLOBAL LEGAL LAW FIRM




                                                                                                                      Respect To The Proposed Order.
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13
                                                                                                                      As set forth above, Mr. Banner appeared on BVD's behalf at the hearing on
                                                                                         (888) 846-8901




                                                                                                           14
                                                                                                                November 5, 2019. During that hearing, Mr. Banner expressly requested that the
                                                                                                           15
                                                                                                                Court grant the Stipulation in its entirety (see Transcript at page 13:18-20), which the
                                                                                                           16
                                                                                                                Court expressly declined to do. (See Transcript at page 14:4-24.) Since Mr. Banner
                                                                                                           17
                                                                                                                had personal knowledge of the foregoing circumstances, it was improper for him to
                                                                                                           18
                                                                                                                implore Mr. Mang to lodge the Proposed Order because the Proposed Order
                                                                                                           19
                                                                                                                misrepresented that the Motion was granted, and the Stipulation was approved, in its
                                                                                                           20
                                                                                                                entirety. Mr. Banner clearly had personal knowledge that neither of those was
                                                                                                           21
                                                                                                                true. Nevertheless, Mr. Banner not only requested that the Proposed Order be lodged
                                                                                                           22
                                                                                                                with the Court (rather than the Proposed Revised Order, which correctly sets forth the
                                                                                                           23
                                                                                                                material findings the Court made at the November 5, 2019 hearing), he signed off on
                                                                                                           24
                                                                                                                the Proposed Order, which was subsequently submitted to the Court as the Lodged
                                                                                                           25
                                                                                                                Order. (See Doc 236.)
                                                                                                           26
                                                                                                                      Based on Mr. Banner's personal knowledge as set forth above, he knew that the
                                                                                                           27
                                                                                                                allegations and other factual contentions in the Proposed Order did not have
                                                                                                           28

                                                                                                                                                          23
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA      Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42        Desc
                                                                                                                                      Main Document    Page 25 of 29



                                                                                                            1 evidentiary support; and that the allegations and other factual contentions in the

                                                                                                            2 Proposed Order were not likely to have evidentiary support after a reasonable

                                                                                                            3 opportunity for further investigation or discovery. That is perfectly clear based on the

                                                                                                            4 subject matter of the Transcript as set forth above.

                                                                                                            5          Moreover, when Mr. Banner signed off on the Proposed Order, he did so to
                                                                                                            6 cause unnecessary delay, or needless increase in the cost of litigation to Creditors.

                                                                                                            7 That is evident from the fact that when he suggested to Mr. Mang that he lodge the

                                                                                                            8 Proposed Order, he also opined to Mr. Mang that Creditors were "free to seek entry

                                                                                                            9 of an alternative order as provided under the local rules." (See Exhibit 1, email sent
                                                                                                           10 by Mr. Banner at 3:31 pm on November 15, 2019.) Although Creditors were free to

                                                                                                           11 seek entry of an alternative order under the local rules (which is unfortunately what

                                                                                                           12 his and Mr. Mang's egregious conduct forced Creditors to have to do by preparing and
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 filing the Creditors' Opposition), Creditors should not have had to do so in order to
                                                                                         (888) 846-8901




                                                                                                           14 ensure that the Court's final order granting the Cash Collateral Agreement Motion

                                                                                                           15 correctly reflected, and included, all of the findings that the Court made at the

                                                                                                           16 November 5, 2019 hearing. Mr. Banner clearly understood that if Mr. Mang lodged

                                                                                                           17 the Proposed Order, and if Creditors were forced to file an opposition thereto, that

                                                                                                           18 would cause an unnecessary delay in these proceedings, and a significant and needless

                                                                                                           19 increase in Creditors' cost of litigation in these proceedings. Indeed, the attorneys' fees

                                                                                                           20 Mr. Banner and Mr. Mang forced Creditors to incur by preparing and filing the

                                                                                                           21 Creditors' Opposition comprise the majority of the monetary sanctions Creditors are

                                                                                                           22 requesting herein.

                                                                                                           23          For the foregoing reasons, Creditors respectfully request that monetary
                                                                                                           24 sanctions be imposed against Mr. Banner and his firm jointly pursuant to FRBP 9011.

                                                                                                           25 ///

                                                                                                           26 ///

                                                                                                           27 ///

                                                                                                           28

                                                                                                                                                           24
                                                                                                                    CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42      Desc
                                                                                                                                    Main Document    Page 26 of 29



                                                                                                            1        2.   Sanctions Should Be Imposed Against Mr. Mang And Marshack
                                                                                                                     Hays LLP Jointly For His Conduct With Respect To The Proposed Order,
                                                                                                            2        And For Filing The Lodged Order.
                                                                                                            3        In some ways, Mr. Mang's conduct is not as egregious as Mr. Banner's, since
                                                                                                            4 Mr. Mang did not appear at the November 5, 2019, and therefore he lacked the

                                                                                                            5 personal knowledge that Mr. Banner had regarding the November 5, 2019 hearing.

                                                                                                            6 However, Mr. Mang's behavior was nevertheless egregious for numerous different

                                                                                                            7 reasons, beginning with the fact that the Proposed Order (1) falsely misrepresented

                                                                                                            8 that "[t]he Motion is granted and the Stipulation is approved in its entirety," and (2)

                                                                                                            9 omitted numerous material findings that the Court made at the November 5, 2019
                                                                                                           10 hearing, including findings that Mr. Mang's colleague, Ms. Masud, told the Court

                                                                                                           11 would be included in the order (see Transcript at page 11:25 to 12:2), and other

                                                                                                           12 findings that the Court instructed Ms. Masud to include in the order. (See Transcript
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 at page 14:4 to 15:2.)
                                                                                         (888) 846-8901




                                                                                                           14        Mr. Mang engaged in additional egregious behavior when, after Mr. Herndon
                                                                                                           15 provided him with the Proposed Revised Orders, Mr. Mang insisted that it was

                                                                                                           16 necessary for him to obtain BVD's approval to the Proposed Revised Orders. (See

                                                                                                           17 Exhibit 1, email sent by Mr. Mang at 2:48 pm on November 15, 2019.) Worse, after

                                                                                                           18 Mr. Herndon suggested to him that the Proposed Revised Orders correctly reflect the

                                                                                                           19 material findings the Court made at the November 5, 2019 hearing regardless of

                                                                                                           20 whomever approves or disapproves of them (See Exhibit 1, email sent by Mr. Herndon

                                                                                                           21 at 2:53 pm on November 15, 2019), Mr. Mang continued to improperly insist that

                                                                                                           22 BVD's approval was necessary. (See Exhibit 1, email sent by Mr. Mang at 3:08 pm

                                                                                                           23 on November 15, 2019.) Of course, predictably, Mr. Banner informed Mr. Mang that

                                                                                                           24 he did not agree with the Proposed Revised Orders, and he urged Mr. Mang to lodge

                                                                                                           25 the Proposed Order instead. (See Exhibit 1, email sent by Mr. Banner at 3:31 pm on

                                                                                                           26 November 15, 2019.)

                                                                                                           27        Simply put, Mr. Mang was wrong to focus his efforts on obtaining Mr. Banner's
                                                                                                           28 consent to the Proposed Revised Orders, rather than focusing his efforts on making

                                                                                                                                                        25
                                                                                                                 CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42        Desc
                                                                                                                                    Main Document    Page 27 of 29



                                                                                                            1 sure that the final order granting the Cash Collateral Agreement Motion correctly

                                                                                                            2 reflected, and included, all of the findings that the Court made at the November 5,

                                                                                                            3 2019 hearing. Although it obviously would have been preferable for Mr. Banner to

                                                                                                            4 have agreed to a final order granting the Cash Collateral Agreement Motion that

                                                                                                            5 correctly reflected, and included, all of the findings that the Court made at the

                                                                                                            6 November 5, 2019 hearing, Mr. Mang should have ultimately lodged an order

                                                                                                            7 granting the Cash Collateral Agreement Motion that correctly reflected, and

                                                                                                            8 included, all of the findings that the Court made at the November 5, 2019 hearing

                                                                                                            9 even if Mr. Banner did not agree to that order. Mr. Mang should not have
                                                                                                           10 acquiesced to Mr. Banner's demand that he lodge an order granting the Cash Collateral

                                                                                                           11 Agreement Motion that did not correctly reflect, or include, all of the findings that the

                                                                                                           12 Court made at the November 5, 2019 hearing.
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13        Mr. Mang's conduct in lodging the Proposed Order is even more egregious
                                                                                         (888) 846-8901




                                                                                                           14 given that he did so even after Mr. Herndon strongly suggested to him that it would

                                                                                                           15 be improper to lodge the Proposed Order because it did not include all the material

                                                                                                           16 findings that the Court made when it granted the Cash Collateral Agreement Motion.

                                                                                                           17 (See Exhibit 1, email sent by Mr. Herndon at 3:37 pm on November 15, 2019.) In

                                                                                                           18 other words, Mr. Mang was clearly put on notice by someone who appeared at the

                                                                                                           19 November 5, 2019 hearing that the Proposed Order did not include all the material

                                                                                                           20 findings that the Court made when it granted the Cash Collateral Agreement Motion.

                                                                                                           21        Moreover, Mr. Mang insisted on lodging the Proposed Order with the Court
                                                                                                           22 even though he had requested, but had not received, the Transcript when he decided

                                                                                                           23 to lodge the Proposed Order with the Court. Mr. Mang also insisted on lodging the

                                                                                                           24 Proposed Order with the Court even though Mr. Herndon and Mr. Mitnick each

                                                                                                           25 suggested that Mr. Mang wait to submit a proposed order until after he had received

                                                                                                           26 and distributed the Transcript. (See Exhibit 1, email sent by Mr. Mitnick at 4:05 pm

                                                                                                           27 on November 18, 2019; see also Exhibit 1, email sent by Mr. Herndon at 4:19 pm on

                                                                                                           28 November 18, 2019.) It was wrong for Mr. Mang to proceed in that manner because

                                                                                                                                                         26
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42       Desc
                                                                                                                                    Main Document    Page 28 of 29



                                                                                                            1 he should have reviewed the Transcript before deciding to lodge the Proposed Order

                                                                                                            2 with the Court, which would have informed him that (1) it would have been improper

                                                                                                            3 to lodge the Proposed Order because it did not correct reflect, or include, all of the

                                                                                                            4 findings that the Court made at the November 5, 2019 hearing, and (2) that it would

                                                                                                            5 have been proper to lodge the Proposed Revised Order because it correctly reflected,

                                                                                                            6 and included, all of the findings that the Court made at the November 5, 2019 hearing.

                                                                                                            7        Mr. Mang's foregoing egregious conduct in insisting on lodging the Proposed
                                                                                                            8 Order when he did is even more baffling considering that, at the time he lodged the

                                                                                                            9 Proposed Order on November 19, 2019, he was already well past the 7 day period
                                                                                                           10 during which the Trustee should have lodged a proposed order granting the Cash

                                                                                                           11 Collateral Agreement Motion. Therefore. since the timeliness of the lodging was not

                                                                                                           12 an issue. at the time Mr. Mang insisted on lodging the Proposed Order with the Court
GLOBAL LEGAL LAW FIRM
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 on November 19, 2019, his priority should have been to ensure that he was lodging
                                                                                         (888) 846-8901




                                                                                                           14 an order that correctly reflected, and included, all of the findings that the Court made

                                                                                                           15 at the November 5, 2019 hearing (which he could have done by reviewing the

                                                                                                           16 Transcript and making sure that the order conformed to it), rather than deciding to

                                                                                                           17 lodge the Proposed Order before he had even received the Transcript.

                                                                                                           18        Finally, related to Mr. Mang's decision to lodge the Proposed Order before he
                                                                                                           19 had even received the Transcript is his omission of that important detail in an attempt

                                                                                                           20 to mislead the Court that the Transcript informed his decision to lodge the Proposed

                                                                                                           21 Order. That was not the case – emails that Mr. Mang sent on November 19, 2019

                                                                                                           22 unquestionably establish that he had decided to lodge the Proposed Order before

                                                                                                           23 he received the Transcript.

                                                                                                           24        For all the foregoing reasons, at the time Mr. Mang presented the Lodged Order
                                                                                                           25 to the Court, he could not have possibly believed that the allegations and other factual

                                                                                                           26 contentions in the Proposed Order had evidentiary support; or that the allegations and

                                                                                                           27 other factual contentions in the Proposed Order were likely to have evidentiary

                                                                                                           28 support after a reasonable opportunity for further investigation or discovery. That is

                                                                                                                                                         27
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
                                                                                                          Case 8:19-bk-12516-TA    Doc 318 Filed 01/21/20 Entered 01/21/20 14:26:42       Desc
                                                                                                                                    Main Document    Page 29 of 29



                                                                                                            1 perfectly clear based on the subject matter of the Transcript as set forth above, and it

                                                                                                            2 should have also been clear based on information that Mr. Mang should have been

                                                                                                            3 able to obtain from his colleague, Ms. Masud, who appeared at the November 5, 2019

                                                                                                            4 hearing.

                                                                                                            5         For the foregoing reasons, and as with Mr. Banner, Creditors respectfully
                                                                                                            6 request that monetary sanctions be imposed against Mr. Mang and his firm jointly

                                                                                                            7 pursuant to FRBP 9011.

                                                                                                            8
                                                                                                                VII. CONCLUSION.
                                                                                                            9        For the reasons set forth herein, Creditors respectfully request that the Court
                                                                                                           10 enter the Creditors' Proposed Order as its final order granting the Cash Collateral

                                                                                                           11 Agreement Motion.

                                                                                                           12
GLOBAL LEGAL LAW FIRM




                                                                                                                      Creditors also respectfully request that the Court impose monetary sanctions
                                                        SOLANA BEACH, CALIFORNIA 92075
                        380 STEVENS AVENUE, SUITE 311




                                                                                                           13 against Mr. Banner and his firm jointly, and against Mr. Mang and his firm jointly, in
                                                                                         (888) 846-8901




                                                                                                           14 the amount of $6,300.00, the amount of the fees that Creditors' reasonably incurred.

                                                                                                           15 (See Herndon Declaration, at ¶¶ 21 and 22.)

                                                                                                           16

                                                                                                           17 Dated: January 21, 2020               GLOBAL LEGAL LAW FIRM
                                                                                                           18

                                                                                                           19                                       By:
                                                                                                                                                          Christopher R. Dryden, Esq. (SBN 234476)
                                                                                                           20                                             R. Michael Ghilezan, Esq.
                                                                                                                                                          Attorneys for Creditors WILLIAM and
                                                                                                           21                                             MONICA HARTER; HELP THE ONE,
                                                                                                                                                          INC.
                                                                                                           22

                                                                                                           23

                                                                                                           24

                                                                                                           25

                                                                                                           26

                                                                                                           27

                                                                                                           28

                                                                                                                                                          28
                                                                                                                  CREDITORS' MOTION REQUESTING IMPOSITION OF MONETARY SANCTIONS PURSUANT TO FRBP 9011
